IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


BERKS COUNTY RESIDENTIAL               : No. 558 MAL 2016
CENTER,                                :
                                       :
                    Petitioner         : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
                                       :
            v.                         :
                                       :
                                       :
DEPARTMENT OF HUMAN SERVICES,          :
                                       :
                    Respondent         :


                                  ORDER



PER CURIAM

      AND NOW, this 23rd day of December, 2016, the Petition for Allowance of

Appeal is DENIED.